UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - x
                                     :
 UNITED STATES OF AMERICA
                                     :   ORDER
        -v-
                                     :   S2 20 Cr. 18 (   )
 JONATAN CORREA,
      a/k/a “Raid,”                  :

                       Defendant.    :

                                    :
- - - - - - - - - - - - - - - - - - x
    Upon the application of the United States, by the Acting

United States Attorney for the Southern District of New York,

Audrey Strauss, by Assistant United States Attorneys Andrew K.

Chan, Mollie Bracewell, and Christy Slavik;

    It is found that the Indictment in the above-captioned action,

S2 20 Cr. 18 (    ), is currently sealed and the United States

Attorney’s Office has applied to have that Indictment unsealed,

and it is therefore

    ORDERED that the Indictment, S2 20 Cr. 18 (   ), in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:   New York, New York
         August 25, 2020

                              ___________________________________
                              __
                               ___
                                 _____________________
                              THE HONORABLE DEBRA FRE
                                                   FREEMAN
                              UNITED STATES MAGISTRATE JUDGE
